 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                )         Case №:2:18-mj-00228 CKD
                                              )
 9                  Plaintiff,                )                     ORDER
                                              )                APPOINTING COUNSEL
10       vs.                                  )
     NATHAN PAUL BARNES,                      )
11                                            )
                    Defendant.                )
12                                            )
                                              )
13
14
            The Federal Defender has determined this case should be paneled. CJA Panel attorney
15   Michael Hansen is hereby appointed effective November 16, 2018, the date the Office of the
     Federal Defender first contacted him.
16
            APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT
17
     SUPPORTING APPOINTMENT.
18
     DATED: 11/19/2018
19
20                                                __/s/ Carolyn K. Delaney_____________
                                                  HON. CAROLYN K. DELANEY
21                                                United States Magistrate Judge

22
23
24
25
26
27
28


     ORDER APPOINTING COUNSEL                       1
